Case 4:18-cv-13237-MFL-RSW ECF No. 35, PageID.1867 Filed 11/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT LEE-LAMAR REYNOLDS,

      Petitioner,                                    Case No. 18-cv-13237
                                                     Hon. Matthew F. Leitman
v.

MELINDA BRAMAN,

      Respondent,
_______________________________________________________________________/


                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Opinion and Order entered on this day:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                               DAVID J. WEAVER
                                               CLERK OF THE COURT

                                               By: s/Holly A. Monda
                                               Deputy Clerk

Approved:

s/Matthew F. Leitman________                   Dated: November 4, 2020
Matthew F. Leitman                             Flint, Michigan
United States District Court

                                           1
